DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6, 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant’s claim amendments overcome the 35 USC 112 rejection.  With respect to the rejection under 35 USC 103, Applicant overcome all art, which recites compounds with the cyclohexene moiety of ring A in the E form.  However, Applicant’s new claim limitations leaves provide that ring A can be cyclohexene not in the E form (i.e. it presumably can be a cyclohexene in the Z form).  However, Applicant’s specification does not provide any description of compounds in the Z form.  Further, it is prima facie obvious to try to choose a position isomer around a double bond of a known class of compounds with a reasonable expectation of success, particularly where as here such a position isomer is among a finite number of identified, predictable solutions.  See MPEP 2143 E.  The Examiner discussed these issues with Applicant, and proposed claim amendments to remove the compounds with the cyclohexene moiety of ring A altogether.  After discussing with the client, Applicant agreed.


EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Lisa M. Hillman on March 3, 2022.
-Re-write claim 6, lines 7-9, as follows:

wherein ring A is 



-In claim 7, line 2, delete “2” and insert in its place –3--.

-In claim 7, delete lines 3-4:

    PNG
    media_image1.png
    226
    305
    media_image1.png
    Greyscale

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627